









PERFORMANCE-BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT
This Performance-Based Restricted Stock Unit Award Agreement (“Agreement”) is
entered into effective as of [] (the “Grant Date”), by and between Renewable
Energy Group, Inc., a Delaware corporation (the “Company”), and [] (“Employee”),
pursuant to the Renewable Energy Group, Inc. Amended and Restated 2009 Stock
Incentive Plan (the “Plan”). Employee and the Company agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.
1.Award
. In consideration of Employee’s continued services as an Employee, the Company
hereby grants to Employee [] Performance-Based Restricted Stock Units.
Performance-Based Restricted Stock Units are notational units of measurement
denominated in shares of common stock of Renewable Energy Group, Inc., par value
$.0001 per share (“Common Stock”). Each Performance-Based Restricted Stock Unit
represents a hypothetical share of Common Stock, subject to the conditions and
restrictions on transferability set forth below and in the Plan. The
Performance-Based Restricted Stock Units will be credited to Employee in an
unfunded bookkeeping account established for Employee.
2.Vesting of Performance-Based Restricted Stock Units
.
(a)Performance Criteria for Vesting
. Unless earlier vested under subsection (b) below, or forfeited pursuant to
this Agreement, the Performance-Based Restricted Stock Units shall vest upon
satisfaction of the performance criteria outlined in this Section 2(a). []
percent ([]%) of the Performance-Based Restricted Stock Units covered by this
Agreement shall vest based on the achievement of the Stock Price Hurdle and []
percent ([]%) of the Performance-Based Restricted Stock Units covered by this
Agreement shall vest based on the achievement of the ROIC Hurdle. The
achievement of each Hurdle will be evaluated separately from the other Hurdle.
Depending on the timing of the attainment of the Stock Price Hurdle, as
described in clause (i) below, a portion of the shares of Common Stock issuable
upon vesting and settlement may be subject to transfer restrictions. At
settlement, each Performance-Based Restricted Stock Unit shall be converted into
the right to receive one share of Common Stock on the date or dates specified in
this Section 2(a).
(i)Stock Price Hurdle.
a.The Performance-Based Restricted Stock Units subject to the Stock Price Hurdle
vest on the achievement of a price for the Common Stock equal to or exceeding
$[] per share calculated using a 20-day volume-weighted average stock price
(“VWAP”). The Stock Price Hurdle may be attained at any point during the period
beginning on the Grant Date and ending on the 20th trading day following the []
year anniversary of the Grant Date (“Stock Price Performance Measurement
Period”). Stock price will be measured using the VWAP during any 20 consecutive
trading days during the Stock Price Performance Measurement Period. The Stock
Price Performance Measurement Period will be “rolling”, meaning that Stock Price
Performance Measurement Periods will overlap (i.e., a new 20 trading day
measurement period begins on every trading day).
b.If the Stock Price Hurdle is attained, depending on the timing of attainment,
a portion of the shares of Common Stock issuable upon vesting and settlement may
be subject





--------------------------------------------------------------------------------





to transfer restrictions. If the Stock Price Hurdle is attained during the []
year period beginning on the Grant Date, then []% of the Performance- Based
Restricted Stock Units shall be settled immediately, subject to Section 2(c);
provided, however, that following such settlement and prior to the end of such
[]-year period, Employee shall not be permitted to sell or otherwise transfer or
dispose of []% of the shares of Common Stock remaining after deduction of any
shares withheld or sold to pay the withholding taxes applicable to such
settlement. The Company may hold the shares of Common Stock subject to such
transfer restrictions in escrow until the expiration of such []-year period. If
the Stock Price Hurdle has been attained but shares of Common Stock remain
subject to such transfer restrictions and the employment of Employee is
terminated for any reason other than for Cause, all such transfer restrictions
shall immediately lapse. If the employment of Employee is terminated for Cause
during the period when shares of Common Stock are subject to such transfer
restrictions, all of Employee’s rights to receive, hold and transfer such shares
shall be immediately forfeited.
(ii)ROIC Hurdle.
a.The Performance-Based Restricted Stock Units subject to the ROIC Hurdle vest
based on the achievement of Return on Invested Capital performance of at least
[]%, measured based on the average of the Company’s annual ROIC (as defined
below) over any of the following periods: (x) the [] years in the period
beginning on [] and ending [] (i.e., the simple average of ROIC in each of
fiscal []); (y) the [] years in the period beginning on [] and ending [] (i.e.,
the simple average of ROIC in each of fiscal []); and (z) the [] years in the
period beginning on [] and ending [] (i.e., the simple average of ROIC in each
of fiscal []). Subject to Section 2(c), Performance-Based Restricted Stock Units
will be immediately vested and settled in shares of Common Stock when
performance has been reviewed and approved by the Compensation Committee of the
Board of Directors of the Company.
b.ROIC shall mean the Company’s Adjusted EBITDA divided by Invested Capital for
and as of the applicable calendar year and is calculated using the Asset Based
Approach. Adjusted EBITDA shall be determined on a basis consistent with the
calculation of the Company’s Adjusted EBITDA as set forth in its Forms 10-K
previously filed with the SEC, reduced by depreciation and amortization expense
and taxes calculated based on the Company’s effective tax rate. Invested Capital
is the Company’s year-end current assets, less cash and marketable securities,
less current liabilities, plus short-term interest bearing debt, plus net PP&E,
plus goodwill, intangibles and other long term assets.
(b)Accelerated Vesting of Performance-Based Restricted Stock Units
.
(i)Death, Disability or Approved Retirement
. The Performance-Based Restricted Stock Units are not subject to accelerated
vesting upon termination of employment or service by reason of death, Disability
or Approved Retirement.
(ii)Change of Control
. The Performance-Based Restricted Stock Units may be subject to accelerated
vesting and settlement in connection with a Change of Control to the extent
provided in Section 10 of the Plan.
(c)Timing of Settlement
. Except as otherwise provided in this Section 2(c), vested Performance-Based
Restricted Stock Units shall be settled as soon as practicable, but in no event
later than thirty days, after the date for settlement specified in Section
2(a)(i) or 2(a)(ii), as applicable. In the event that the Company determines,
pursuant to Section 6, to satisfy any withholding tax obligations arising upon
the settlement of vested Performance-Based Restricted Stock Units by withholding
shares of Common Stock otherwise issuable upon settlement, or by





--------------------------------------------------------------------------------





deducting such taxes from the proceeds of the sale of shares of Common Stock
issued upon settlement, and the date specified for settlement in Section 2(a)(i)
or 2(a)(ii), as applicable, does not fall within a trading “window period”
permitted under the Company’s insider trading policy, then settlement shall be
delayed until the first trading date of the first “window period” beginning
after such specified settlement date. In no event, however, shall settlement
occur later than March 15th of the calendar year following the calendar year in
which vesting occurred.
3.Forfeitures of Restricted Stock Units
.
(a)Termination of Employment or Service
. Except as may be provided under Section 2(b)(ii), upon termination of
employment or service for any reason, Employee shall immediately forfeit all
Performance-Based Restricted Stock Units that have not vested on or prior to the
date of such termination, without the payment of any consideration or further
consideration by the Company. In addition, if Employee is terminated for Cause,
Employee shall immediately forfeit any right to receive shares of Common Stock
that have not yet been delivered to Employee, or that have been delivered
subject to the transfer restrictions described in Section 2(a)(i), in respect of
previously vested Performance-Based Restricted Stock Units, without the payment
of any consideration or further consideration by the Company. Upon forfeiture,
neither Employee nor any successors, heirs, assigns, or legal representatives of
Employee shall thereafter have any further rights or interest in the forfeited
Performance-Based Restricted Stock Units or shares of Common Stock.
(b)Failure to Satisfy Performance Criteria
. For Performance-Based Restricted Stock Units subject to the Stock Price
Hurdle, any Performance-Based Restricted Stock Units that have not vested on or
prior to the last day of the Stock Price Performance Measurement Period shall be
immediately forfeited on that date, without the payment of any consideration or
further consideration by the Company. For Performance-Based Restricted Stock
Units subject to the ROIC Hurdle, any Performance-Based Restricted Stock Units
that have not vested after review by the Compensation Committee of the Board of
Directors of the Company following the end of the fiscal year ending [], shall
be immediately forfeited upon such Compensation Committee determination, without
the payment of any consideration or further consideration by the Company. Upon
forfeiture, neither Employee nor any successors, heirs, assigns, or legal
representatives of Employee shall thereafter have any further rights or interest
in the forfeited Performance-Based Restricted Stock Units.
4.Restrictions on Transfer Before Vesting
.
(a)Absent prior written consent of the Compensation Committee, the Performance-
Based Restricted Stock Units granted hereunder to Employee may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise, from the Grant Date until such
Performance-Based Restricted Stock Units have become vested and shares of Common
Stock issued in conjunction with such vesting. Moreover, a portion of the shares
of Common Stock issued upon attainment of the Stock Price Hurdle during the
[]-year period beginning on the Grant Date shall be subject to the transfer
restrictions described in Section 2(a)(i).
(b)Consistent with the foregoing, except as contemplated by Section 9, no right
or benefit under this Agreement shall be subject to transfer, anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, whether voluntary,
involuntary, by operation of law or otherwise, and any attempt to transfer,
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void. No right or benefit hereunder shall in any manner be liable for or subject
to any debts, contracts, liabilities or torts of





--------------------------------------------------------------------------------





the person entitled to such benefits. If Employee or his Beneficiary (as defined
in Section 9 hereunder) shall attempt to transfer, anticipate, alienate, assign,
sell, pledge, encumber or charge any right or benefit hereunder, other than as
contemplated by Section 9, or if any creditor shall attempt to subject the same
to a writ of garnishment, attachment, execution, sequestration, or any other
form of process or involuntary lien or seizure, then such attempt shall have no
effect and shall be void.
5.Rights as a Stockholder
. Employee will have no rights as a stockholder with regard to the
Performance-Based Restricted Stock Units unless and until the Performance-Based
Restricted Stock Units vest and shares of Common Stock are issued in settlement
thereof. Prior to such time, if the Company pays ordinary cash dividends on the
Company’s outstanding shares of Common Stock, dividend equivalents shall be
credited to the account of Employee equal to the amount of dividends that would
have been payable had the corresponding Performance- Based Restricted Stock
Units been outstanding shares of Common Stock. Such dividend equivalents shall
be converted into additional Performance-Based Restricted Stock Units based on
the Fair Market Value of the Common Stock on the dividend payment date, which
additional units shall vest and be settled in the form of shares of Common
stock, or shall be forfeited, in the same manner and at the same time or times
as the underlying Performance-Based Restricted Stock Units to which they relate.
6.Taxes
. To the extent that the vesting of the Performance-Based Restricted Stock Units
or the receipt of Common Stock or dividend equivalents results in a requirement
to withhold taxes for federal or state tax purposes, Employee shall deliver to
the Company at the time of such vesting or receipt, as the case may be, such
amount of money as the Company may require, or make other adequate arrangements
satisfactory to the Company, at its discretion, to meet the Company’s
obligations under applicable tax withholding laws or regulations. Employee also
authorizes the Company to satisfy all tax withholding obligations of the Company
from his or her wages or other cash compensation payable to Employee by the
Company. Subject to the following sentence, the Company, in its sole discretion,
may also provide for the withholding of applicable taxes from the proceeds of
the sale of shares acquired upon vesting of the Performance-Based Restricted
Stock Units, either through a voluntary sale or through a mandatory sale
arranged by the Company (on Employee’s behalf pursuant to this authorization).
Notwithstanding the foregoing, if requested by Employee, and if the Board
consents, the Company shall withhold shares of Common Stock that would otherwise
be issued upon vesting of the Performance-Based Restricted Stock Units to cover
applicable withholding taxes, equal to the greatest number of whole shares
having a Fair Market Value on the date immediately preceding the date on which
the applicable tax liability is determined not in excess of the minimum amount
required to satisfy the statutory withholding tax obligations with respect to
such Performance-Based Restricted Stock Units, or such greater amount as may be
permitted under the Plan that does not exceed the maximum amount that would be
permitted in order for the Performance-Based Restricted Stock Units to be
accounted for as equity awards under Accounting Standards Codification (ASC)
Topic 718. The Company may refuse to issue or deliver the shares of Common Stock
unless all withholding taxes that may be due as a result of this award have been
paid.
7.Changes in Capital Structure
. If the outstanding shares of Common Stock or other securities of the Company,
or both, shall at any time be changed or exchanged by declaration of a stock
dividend, stock split, combination of shares, or recapitalization, the number
and kind of Performance-Based Restricted Stock Units shall be appropriately and
equitably adjusted so as to maintain the proportionate number of shares.
8.Compliance With Securities Laws
. The Company will not be required to deliver any shares of Common Stock
pursuant to this Agreement if, in the opinion of counsel for the Company, such
issuance would violate the Securities Act of 1933 or any other applicable
federal or state securities laws or regulations. Prior to the issuance of any
shares pursuant





--------------------------------------------------------------------------------





to this Agreement, the Company may require that Employee (or Employee’s legal
representative upon Employee’s death or disability) enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with this Agreement.
9.Assignment
. The Performance-Based Restricted Stock Units are not transferable (either
voluntarily or involuntarily), other than pursuant to a domestic relations
order. Employee may designate a beneficiary or beneficiaries (the “Beneficiary”)
to whom any previously vested but unsettled Performance-Based Restricted Stock
Units, and any shares of Common Stock previously issued upon settlement of
vested Performance-Based Restricted Stock Units that have not yet been delivered
to Employee, will pass upon Employee’s death and may change such designation
from time to time by filing a written designation of Beneficiary on such form as
may be prescribed by the Company; provided that no such designation shall be
effective until filed with the Company. Employee may change his Beneficiary
without the consent of any prior Beneficiary by filing a new designation with
the Company; provided that no such designation shall be effective prior to
receipt by the Company. Following Employee’s death, the vested Performance-Based
Restricted Stock Units and shares of Common Stock will pass to the designated
Beneficiary and such person will be deemed Employee for purposes of any
applicable provisions of this Agreement. If no such designation is made or if
the designated Beneficiary does not survive Employee’s death, the vested
Performance-Based Restricted Stock Units and shares of Common Stock shall pass
by will or, if none, then by the laws of descent and distribution.
10.Successors and Assigns
. This Agreement shall bind and inure to the benefit of and be enforceable by
Employee, the Company and their respective permitted successors or assigns
(including personal representatives, heirs and legatees), except that Employee
may not assign any rights or obligations under this Agreement except to the
extent, and in the manner, expressly permitted herein.
11.Limitation of Rights
. Nothing in this Agreement or the Plan may be construed to:
(a)give Employee any right to be awarded any further Performance-Based
Restricted Stock Units (or other form of stock incentive awards) other than in
the sole discretion of the Committee;
(b)give Employee or any other person any interest in any fund or in any
specified asset or assets of the Company or affiliate thereof (other than the
Performance-Based Restricted Stock Units and applicable Common Stock following
the vesting of such Performance-Based Restricted Stock Units); or
(c)confer upon Employee the right to continue in the service of the Company or
affiliate thereof as Employee.
12.Governing Law
. This Agreement shall be governed by and construed in accordance with the laws
of the State of Iowa, without reference to principles of conflict of laws.
13.Severability
. The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
14.No Waiver
. The failure of Employee or the Company to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Employee or
the Company may have under this Agreement shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.





--------------------------------------------------------------------------------





15.Definitions
. Capitalized terms used in this Agreement and not otherwise defined herein
shall have the meanings set forth in the Plan. Certain other terms used herein
have definitions given to them in the first place in which they are used.
16.Section 409A
. To the fullest extent applicable, this Agreement and the benefits payable
hereunder are intended to be exempt from the definition of “nonqualified
deferred compensation” under Section 409A of the Code in accordance with the
“short-term deferral” exception available under the regulations promulgated
under Section 409A. In that regard, whenever possible under the terms of this
Agreement, Common Stock shall be issued to Employee no later than March 15
following the calendar year in which Employee’s right to receive the Common
Stock pursuant to this Agreement is no longer subject to a substantial risk of
forfeiture within the meaning of Section 409A and the regulations thereunder. To
the extent that any such benefit is or becomes subject to Section 409A due to a
failure to qualify for an exemption from the definition of nonqualified deferred
compensation in accordance with such regulations, this Agreement is intended to
comply with the applicable requirements of Section 409A with respect to such
benefits. This Agreement shall be interpreted and administered to the extent
possible in a manner consistent with the foregoing statement of intent, and any
ambiguity as to its compliance with Section 409A will be read in such a manner
so that all payments hereunder comply with Section 409A of the Code.
17.Entire Agreement
.
(a)Employee hereby acknowledges that he/she has received, reviewed and accepted
the terms and conditions applicable to this Agreement. Employee hereby accepts
such terms and conditions, subject to the provisions of the Plan and
administrative interpretations thereof. Employee further agrees that the
provisions of this Agreement, together with the Plan, constitute the entire and
complete understanding and agreement between the parties with respect to the
subject matter hereof, and supersede all prior and contemporaneous oral and
written agreements, term sheets, representations and understandings of the
parties, which are hereby terminated.
(b)Employee hereby acknowledges that he/she is to consult with and rely upon
only Employee’s own tax legal and financial advisors regarding the consequences
and risks of this Agreement and the award of Performance-Based Restricted Stock
Units.
(c)This Agreement may not be amended or modified except by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.
18.Counterparts
. This Agreement may be executed in counterparts, which together shall
constitute one and the same original.
[Signatures on following page]







--------------------------------------------------------------------------------









[Signature Page to
Performance-Based Restricted Stock Unit Award Agreement]




IN WITNESS WHEREOF, Renewable Energy Group, Inc. has caused this Agreement to be
duly executed by one of its officers thereunto duly authorized, which execution
may be facsimile, engraved or printed, which shall be deemed an original, and
Employee has executed this Agreement, effective as of the day and year first
above written.






[Signature Page to
Performance-Based Restricted Stock Unit Award Agreement]




RENEWABLE ENERGY GROUP, INC.
    
Company Officer Signature
    
Company Officer Printed Name
    
Company Officer Title
    
EMPLOYEE SIGNATURE
[Name of Employee]





